REINHARD, Judge.
Wife appeals from those portions of a dissolution decree relating to maintenance, attorneys’ fees, and the division of marital property.
A review of the record leads us to conclude that the court’s order is supported by substantial evidence and is not against the weight of the evidence. Neither does it erroneously declare nor apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value.
Accordingly, and in compliance with Rule 84.16(b), the judgment is affirmed.
CRIST, P. J., and SNYDER, J., concur.